Opinion issued May 15, 2003  
 






 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00450-CV
____________

IN RE KENNETH RICHARD LEROY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Kenneth Richard Leroy, filed a petition for writ of mandamus in
which he requests that this Court order his immediate release from confinement in the
penitentiary.  He further requests that we order respondents (1) to show cause why
relator should not be immediately discharged from confinement.
	According to the petition, relator was convicted of aggravated assault in
cause number 865761 and sentenced to confinement for seven years.  He filed a post-conviction application for writ of habeas corpus in the trial court, complaining of
ineffective assistance of his trial counsel.  As we read relator's petition, he complains
that the trial court has not granted the writ application.
	Relator's conviction in cause number 865761 is final.  Relator must
therefore seek relief in the Texas Court of Criminal Appeals because jurisdiction to
grant post-conviction habeas corpus relief in felony cases rests exclusively with that
court.  Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth
District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); Tex. Code Crim. Proc. Ann.
art. 11.07, § 3 (Vernon Supp. 2003).
 Therefore, the petition for writ of mandamus is dismissed for want of
jurisdiction.
	It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Alcala and Higley. 
1.    	Respondents are Janie Cockrell, Director, Texas Department of Criminal
Justice; Hon. Jan Krocker, Judge, 184th District Court, Harris County; and
Jessica Laird, Assistant District Attorney, Harris County.